Citation Nr: 1731257	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-24 397	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a vestibular dysfunction, originally claimed as altered equilibrium. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1983 and from February 1984 to August 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In correspondence dated June 28, 2017, the Veteran indicated that he did not receive the most recent Supplemental Statement of the Case (SSOC).  See Veteran Statement, 2 (June 28, 2017) (VBMS).  He further indicated that this did not afford him due process and that he did not have an appropriate period of time to respond to the SSOC.  See id.

In light of the above, the Board finds that the matter should be remanded to the AOJ for issuance of an SSOC.  The Board observes that the Veteran identified his address as follows: 1219 Transmitter Road; Panama City, Florida; 32401.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim based on the entirety of the evidence.  If any of the benefits sought on the appeal remain denied, furnish the Veteran and his representative with a SSOC and afford an appropriate time period for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




